Citation Nr: 1018690	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-19 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back injury.

2.  Entitlement to service connection for a back injury.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to October 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was originally scheduled 
for January 2010, but the Veteran's representative requested 
in writing that the hearing be rescheduled due to the 
Veteran's transportation problems.  The hearing was 
subsequently rescheduled for April 2010, but the Veteran 
failed to report for the hearing and made no attempt to 
reschedule the hearing for a later date.  Thus, the case will 
be processed as though the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The issue of entitlement to service connection for a back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for a back 
injury in a rating decision dated September 1978.  The 
Veteran did not appeal the RO's decision and, therefore, the 
decision is final.
    
2.  The RO determined that new and material evidence had not 
been submitted to reopen the claim in a rating decision dated 
in July 1979.  The Veteran did not perfect an appeal as to 
the RO's decision and, therefore, the decision is final.


3.  The evidence received subsequent to the July 1979 RO 
decision includes additional VA treatment records and lay 
statements; this evidence raises a reasonable possibility of 
substantiating the claim of service connection for a back 
injury.


CONCLUSIONS OF LAW

1.  The RO's September 1978 and July 1979 rating decisions 
denying service connection for a back injury are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2009).

2.  New and material evidence has been presented since the 
July 1979 RO decision denying service connection for a back 
injury; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that he is entitled to 
service connection for a back disability.  The RO denied the 
Veteran's claim of entitlement to service connection for a 
back injury in September 1978.  The RO found that the Veteran 
had a developmental abnormality diagnosed as lumbar scoliosis 
and there was no evidence of injury or trauma in service.  
The Veteran was notified of the decision and did not appeal.  
In a July 1979 rating decision, the RO denied the Veteran's 
claim to reopen on the grounds that new and material evidence 
had not been presented.  The Veteran filed a notice of 
disagreement and the RO then issued a statement of the case 
in March 1980.  The Veteran did not perfect the appeal by 
filing a substantive appeal.  Thus, the decision is final.

The Veteran sought to reopen his service connection claim for 
a back injury in June 2007.  The RO denied the Veteran's 
claim to reopen in the September 2007 rating decision 
currently on appeal on the basis that he failed to submit new 
and material evidence.  The Veteran was notified of this 
decision and timely perfected this appeal.  

With a claim to reopen filed on or after August 29, 2001, 
such as this, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
The Veteran's current claim of service connection for a back 
injury is based on the same factual basis that was of record 
when the previous claim was last decided on the merits.  
Thus, new and material evidence is necessary to reopen the 
claim.

The evidence received subsequent to the July 1979 RO decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the 
RO's actions, the Board must still determine de novo whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has been received.  The 
evidence of record at the time of the July 1979 RO decision 
consisted of the Veteran's service treatment records (STRs) 
and VA treatment records.  The evidence now of record 
includes additional VA treatment records and lay statements.  
	
  
As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for a low back condition 
was previously denied because the evidence did not show an 
injury or trauma in service relative to the developmental 
abnormality of lumbar scoliosis.  

A September 1999 VA treatment record notes the Veteran's 
report that he had back pain in the Army and continued to 
have chronic pain thereafter.  A January 2003 lumbar spine 
MRI showed spondylitic changes of the lumbar spine worse at 
the L5-S1 level where there is a herniated disc.  This 
evidence tends to show that the Veteran had continuing 
complaints after service that may have resulted in additional 
back conditions.  Presuming the credibility of the evidence 
for the sole purpose of determining whether the claim of 
entitlement to service connection for a back injury should be 
reopened, the Board concludes that the evidence described 
above constitutes new and material evidence sufficient to 
reopen the Veteran's claim.  Thus, the claim is reopened.

The Board notes that the Veteran stated in the notice of 
disagreement that he was claiming clear and unmistakable 
error in a previous denial, however, he did not state which 
one.  He referenced a regulation, 38 C.F.R. § 3.159, that was 
not in effect at the time of the earliest RO decisions.  If 
it was the Veteran's intent to raise the issue of clear and 
unmistakable error in a rating decision other than the 2007 
rating decision, which is not final by virtue of his appeal 
to the Board, he should inform the RO and clearly state what 
decision or decisions are the subject of clear and 
unmistakable error and then specify the error.   


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a back injury has been presented; to 
this extent, the appeal is reopened.




REMAND

The Board has reopened the Veteran's claim of entitlement to 
service connection for a back injury.  However, a remand is 
necessary in this case for additional evidentiary 
development.

Service treatment records (STRs) associated with the claims 
file showed numerous episodes of treatment for back and/or 
muscular pain.  However, there was no evidence of a back 
disability upon separation from service.  See September 1977 
discharge examination report.

Approximately one month after discharge from service, in 
November 1977, the Veteran reported to a VA medical facility 
with subjective complaints of back pain. X-rays of the 
Veteran's lumbosacral spine showed evidence of minimal 
chronic scoliosis, primarily in the left lumbar region.  No 
evidence of traumatic changes, arthritis, or degenerative 
changes, to include degenerative spondylosis, was found.  The 
Veteran was referred to the orthopedic clinic for further 
evaluation.  According to a VA orthopedic clinic note dated 
December 1977, the Veteran stated that he injured his back in 
service after falling from gymnastics bars in March 1977.  
The impression was chronic low back strain by history.  A VA 
Compensation and Pension (C&P) examination was administered 
in February 1978.  The impression was pain on motion with 
arthropathy and scoliosis of the lumbosacral spine. 

Associated with the claims file is a July 2003 VA treatment 
record which diagnosed the Veteran as having "very early" 
degenerative disease of the lower lumbar spine.  Similarly, a 
May 2004 VA treatment record revealed that the Veteran 
recently underwent lumbar fusion surgery.  A physical 
examination conducted at that time found the Veteran to have 
chronic lumbar pain of a "multifactorial" origin with 
evidence of DDD, DJD, herniated disc, myofascial pain 
syndrome, and obesity.   

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran 
has not been afforded a VA examination in this case.  
Accordingly, the Veteran should be provided a VA examination 
in light of the evidence described above to determine the 
nature and etiology of the currently diagnosed back 
disabilities and their relationship to service, if any.

The Veteran reported in a December 2007 statement that he had 
been receiving care for his back for the past fifteen to 
twenty years at the Miami, Florida, VA Medical Center.  He 
asked that VA obtain those records.  VA is required to make 
reasonable efforts to help the Veteran obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
relevant VA medical treatment records 
pertaining to the Veteran from 1987 to the 
present.

2.  After the above development is 
completed, make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo a VA spine examination 
to determine the nature and etiology of 
the Veteran's currently diagnosed low back 
condition(s).  The claims folder must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

If the Veteran currently is diagnosed with 
lumbar scoliosis, the examiner is asked to 
express an opinion as to when the 
Veteran's lumbar scoliosis was first 
manifested (i.e., prior to service, in 
service, or after service).  The examiner 
is also asked to express an opinion as to 
whether the lumbar scoliosis is a 
congenital/developmental defect or a 
disease process.  If the examiner 
determines that the lumbar scoliosis is a 
congenital/developmental defect, the 
examiner is asked to indicate whether 
there was a superimposed disease or injury 
in service that resulted in additional 
disability.

If the examiner determines that the 
Veteran's lumbar scoliosis is a disease 
which clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether the 
condition was aggravated (i.e., a 
permanently increase in severity) during 
service.  If the examiner answers this 
question affirmatively, the examiner is 
then asked to express an opinion as to 
whether the increase in severity is due to 
the natural progress of the disease.  If 
the examiner determines that the lumbar 
scoliosis did not increase in severity 
during service, the examiner should 
indicate as such.  The examiner must 
provide a complete rationale for any 
stated opinion.

If the examiner determines that the lumbar 
scoliosis was first manifested after 
service, the examiner should indicate 
whether this condition is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active military service, to 
include the numerous episodes of in-
service treatment for back and/or muscle 
pain.  The examiner must provide a 
complete rationale for any stated opinion.

Regardless of the answer posed to the 
questions in the paragraphs immediately 
above, the examiner is also asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater possibility) that the currently 
diagnosed back disabilities, to include 
degenerative disc disease, degenerative 
joint disease, and/or any other back 
disability identified at the time of the 
examination, are related to the Veteran's 
period of active military service, to 
include the numerous episodes of in-
service treatment for back and/or muscle 
pain.  In responding to this question, the 
examiner must address the Veteran's 
comments regarding continuity of symptoms 
since discharge from service.  The 
examiner must provide a complete rationale 
for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


